1                                                                 The Honorable Richard A. Jones
2

3

4

5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     UNITED STATES OF AMERICA,
                                                         No. CR19-12RAJ
8
                                     Plaintiff,
9
                                                         ORDER CONTINUING
            v.                                           TRIAL DATE AND PRETRIAL
10
                                                         MOTIONS DEADLINE
     JOHN WILLIAM ALDERSON,
11

12                                   Defendant.

13
            THIS MATTER comes before the Court upon the Defendant’s unopposed motion
14
     to continue the trial date in this matter. Having considered the entirety of the records
15
     and file herein, and based on the facts set forth in the unopposed motion to continue
16
     trial, the Court finds as follows:
17
                 1.        That failure to grant a continuance would deny counsel the
18                         reasonable time necessary for effective preparation, taking into
19                         account the exercise of due diligence, within the meaning of 18
20                         U.S.C. § 3161(h)(7)(B)(ii) and (iv);

21
                 2.        That due to the nature of the prosecution it is unreasonable to expect
                           adequate preparation within the time limits specified within the
22
                           meaning of 18 U.S.C. § 3161(h)(7)(B)(ii);
23
                 3.        That failure to grant such a continuance in the proceeding would be
24
                           likely to make a continuation of such proceeding impossible and
25                         result in a miscarriage of justice; and
      ORDER CONTINUING TRIAL DATE                                    WILL & WILL, PLLC
      AND PRETRIAL MOTIONS DEADLINE                              701 Fifth Avenue Suite 3510
      (John Alderson; No. CR19-12RAJ) - 1                            Seattle, WA 98104
                                                              206.209.5585 | Fax: 206.717.7085
                4.         That the ends of justice will be served by ordering a continuance in
1
                           the case, that a continuance is necessary to ensure effective trial
2
                           preparation, and that these factors outweigh the best interests of the
3
                           public in a speedy trial, within the meaning of 18 U.S.C. §
4
                           3161(h)(7)(A).
5           THEREFORE, the Court rules as follows:
6           GOOD CAUSE HAVING BEEN SHOWN, Defendant’s unopposed motion

7    (Dkt. #25) is GRANTED. The trial date in this matter is continued to October 7, 2019,
     at 9:00 a.m. All pretrial motions, including motions in limine, shall be filed no later than
8
     August 22, 2019.
9
            IT IS FURTHER ORDERED that the period of time from the date of this order to
10
     the new trial date of October 7, 2019, is excluded under the Speedy Trial Act, 18 U.S.C.
11
     §§ 3161 et seq.
12          DATED this 1st day of March, 2019.
13

14
                                                        A
15                                                      The Honorable Richard A. Jones
                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

      ORDER CONTINUING TRIAL DATE                                    WILL & WILL, PLLC
      AND PRETRIAL MOTIONS DEADLINE                              701 Fifth Avenue Suite 3510
      (John Alderson; No. CR19-12RAJ) - 2                            Seattle, WA 98104
                                                              206.209.5585 | Fax: 206.717.7085
